Case 1:19-cv-02904 Document 2-1 Filed 09/27/19 Page 1 of 6

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF THE DISTRICT OF COLUMBIA

 

 

 

SECURITIES AND EXCHANGE COMMISSION Case No.
100 F Street, N.E.
Washington, D.C. 20549,

Plaintiff,

V.

MYLANN.V.,

Defendant.

CONSENT OF DEFENDANT MYLAN N.V.
1, Defendant Mylan N.V. (“Defendant”) waives service of a summons and the

complaint in this action, enters a general appearance, and admits the Court’s jurisdiction over

Defendant and over the subject matter of this action.

2. Without admitting or denying the allegations of the complaint (except as provided herein
in paragraph 12 and except as to personal and subject matter jurisdiction, which
Defendant admits), Defendant hereby consents to the entry of the final Judgment in the
form attached hereto (the “Final Judgment’) and incorporated by reference herein, which,
among other things:

(a) permanently restrains and enjoins Defendant from violation of Sections
17(a)(2) and (3) of the Securities Act of 1933 (the “Securities Act”) [15
U.S.C. § 77q(a)] and Sections 13(a), 13(b)(2)(A), and 13(b)(2)(B) of the
Securities Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. §§

78m(a), 78m(b)(2)(A), 78m(b)(2)(B)] and Rules 12b-20, 13a-1, 13a-11
Case 1:19-cv-02904 Document 2-1 Filed 09/27/19 Page 2 of 6

and 13a-13 thereunder [17 C.F.R. §§ 240.12b-20, 240.13a-1, 240.13a-11,

and 240.13a-13]; and

(b) orders Defendant to pay a civil penalty in the amount of $30,000,000.00

under Section 20(d) of the Securities Act [15 U.S.C. § 77t(d)] and Section

21(d) of the Exchange Act [15 U.S.C. § 78u(d)].
3. Defendant acknowledges that the civil penalty paid pursuant to the Final
Judgment may be distributed pursuant to the Fair Fund provisions of Section 308(a) of the
Sarbanes-Oxley Act of 2002. Regardless of whether any such Fair Fund distribution is made, the
civil penalty shall be treated as a penalty paid to the government for all purposes, including all
tax purposes. To preserve the deterrent effect of the civil penalty, Defendant agrees that it shall
not, after offset or reduction of any award of compensatory damages in any Related Investor
Action based on Defendant’s payment of disgorgement in this action, argue that it is entitled to,
nor shall it further benefit by, offset or reduction of such compensatory damages award by the
amount of any part of Defendant’s payment of a civil penalty in this action (“Penalty Offset”). If
the court in any Related Investor Action grants such a Penalty Offset, Defendant agrees that it
shall, within 30 days after entry of a final order granting the Penalty Offset, notify the
Commission’s counsel in this action and pay the amount of the Penalty Offset to the United
States Treasury or to a Fair Fund, as the Commission directs. Such a payment shall not be
deemed an additional civil penalty and shall not be deemed to change the amount of the civil
penalty imposed in this action. For purposes of this paragraph, a “Related Investor Action”
means a private damages action brought against Defendant by or on behalf of one or more

investors based on substantially the same facts as alleged in the Complaint in this action.
Case 1:19-cv-02904 Document 2-1 Filed 09/27/19 Page 3 of 6

4, Defendant agrees that it shall not seek or accept, directly or indirectly, reimbursement
or indemnification from any source, including but not limited to payment made pursuant to
any insurance policy, with regard to any civil penalty amounts that Defendant pays pursuant to
the Final Judgment, regardless of whether such penalty amounts or any part thereof are added
to a distribution fund or otherwise used for the benefit of investors. Defendant further agrees
that it shall not claim, assert, or apply for a tax deduction or tax credit with regard to any
federal, state, or local tax for any penalty amounts that Defendant pays pursuant to the Final
Judgment, regardless of whether such penalty amounts or any part thereof are added to a
distribution fund or otherwise used for the benefit of investors.

5. Defendant waives the entry of findings of fact and conclusions of law pursuant to

Rule 52 of the Federal Rules of Civil Procedure.

6. Defendant waives the right, if any, to a jury trial and to appeal from the entry of the Final
Judgment.
7. Defendant enters into this Consent voluntarily and represents that no threats, offers,

promises, or inducements of any kind have been made by the Commission or any
member, officer, employee, agent, or representative of the Commission to induce
Defendant to enter into this Consent.

8. Defendant agrees that this Consent shall be incorporated into the Final Judgment

with the same force and effect as if fully set forth therein.

9. Defendant will not oppose the enforcement of the Final Judgment on the ground, if any
exists, that it fails to comply with Rule 65(d) of the Federal Rules of Civil Procedure, and

hereby waives any objection based thereon.
10.

11.

Case 1:19-cv-02904 Document 2-1 Filed 09/27/19 Page 4 of 6

Defendant waives service of the Final Judgment and agrees that entry of the Final
Judgment by the Court and filing with the Clerk of the Court will constitute notice to
Defendant of its terms and conditions. Defendant further agrees to provide counsel for
the Commission, within thirty days after the Final Judgment is filed with the Clerk of the
Court, with an affidavit or declaration stating that Defendant has received and read a
copy of the Final Judgment.

Consistent with 17 C.F.R. 202.5(f), this Consent resolves only the claims asserted against
Defendant in this civil proceeding. Defendant acknowledges that no promise or
representation has been made by the Commission or any member, officer, employee,
agent, or representative of the Commission with regard to any criminal liability that may
have arisen or may arise from the facts underlying this action or immunity from any such
criminal liability, Defendant waives any claim of Double Jeopardy based upon the
settlement of this proceeding, including the imposition of any remedy or civil penalty
herein. Defendant further acknowledges that the Court’s entry of a permanent injunction
may have collateral consequences under federal or state law and the rules and regulations
of self-regulatory organizations, licensing boards, and other regulatory organizations.
Such collateral consequences include, but are not limited to, a statutory disqualification
with respect to membership or participation in, or association with a member of, a self-
regulatory organization. This statutory disqualification has consequences that are
separate from any sanction imposed in an administrative proceeding. In addition, in any
disciplinary proceeding before the Commission based on the entry of the injunction in
this action, Defendant understands that it shall not be permitted to contest the factual

allegations of the complaint in this action.
Case 1:19-cv-02904 Document 2-1 Filed 09/27/19 Page 5 of 6

12. Defendant understands and agrees to comply with the terms of 17 C.F.R.

§ 202.5(e), which provides in part that it is the Commission’s policy “not to permit a defendant
or respondent to consent to a judgment or order that imposes a sanction while denying the
allegations in the complaint or order for proceedings,” and “a refusal to admit the allegations is
equivalent to a denial, unless the defendant or respondent states that he neither admits nor denies
the allegations.” As part of Defendant’s agreement to comply with the terms of Section 202.5(e),
Defendant: (i) will not take any action or make or permit to be made any public statement
denying, directly or indirectly, any allegation in the complaint or creating the impression that the
complaint is without factual basis; (ii) will not make or permit to be made any public statement
to the effect that Defendant does not admit the allegations of the complaint, or that this Consent
contains no admission of the allegations, without also stating that Defendant does not deny the
allegations; and (iii) upon the filing of this Consent, Defendant hereby withdraws any papers
filed in this action to the extent that they deny any allegation in the complaint. If Defendant
breaches this agreement, the Commission may petition the Court to vacate the Final Judgment
and restore this action to its active docket. Nothing in this paragraph affects Defendant’s: (i)
testimonial obligations; or (ii) right to take legal or factual positions in litigation or other legal
proceedings in which the Commission is not a party.

13, Defendant hereby waives any rights under the Equal Access to Justice Act, the Small
Business Regulatory Enforcement Fairness Act of 1996, or any other provision of law to seek
from the United States, or any agency, or any official of the United States acting in his or her
official capacity, directly or indirectly, reimbursement of attorney’s fees or other fees, expenses,

or costs expended by Defendant to defend against this action. For these purposes, Defendant
Case 1:19-cv-02904 Document 2-1 Filed 09/27/19 Page 6 of 6

agrees that Defendant is not the prevailing party in this action since the parties have reached a

good faith settlement.

14. Defendant agrees that the Commission may present the Final Judgment to the Court for

signature and entry without further notice.

15. Defendant agrees that this Court shall retain jurisdiction over this matter for the purpose

of enforcing the terms of the Final Judgment.

Mylan N.V.

By: €OZ2,

Brian Roman

Global General Counsel

1000 Mylan Boulevard
Canonsburg, PA 15317

On qG , 2019, St eprembey , 4 person known to me,
personally appeared before me and acknowledged executing the foregoing Consent with full
authority to do so on behalf of Mlubu N.vasits Glosel Generel Counsel,

Commonwealth of Pennsylvania PAA enr0.2) Qhiartty-
County of Washi naToONn Notary Public Y

Commission expires: NO ¥ém be 16,2020

Approved as to form:

My Commission Expires Nov. 18,2020

ZIRiewe
‘ut mu : MENSER “ENNSYLVAN.AASSOCIAION OF NOTARIES
Debevoise & Plimpton LLP

801 Pennsylvania Avenue, N.W.
Washington, DC 20004

202 383 8000

Attorney for Defendant

COMMONWEALTH OF PENNSYLVANIA
NOTARIAL SEAL
M. Denise Oravecz, Notary Public
Oormont Boro, Allagheny County

       
    
 

 

  
